Citation Nr: 0431808	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO. 03-15 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

It has been certified that the veteran had active military 
service from November 1966 to November 1968 and was awarded 
the Combat Infantryman Badge.  The veteran died in January 
2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to the benefits sought.  
The appellant subsequently perfected this appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained the 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.  At the time of his death in January 2002, the veteran was 
service-connected for history of incomplete, nondisplaced 
fracture of the left proximal tibia (10 percent), and for 
degenerative joint disease of the lumbosacral spine (10 
percent), both effective from June 2000.  

3.  The Certificate of Death reflects that the veteran died 
in January 2002 and lists the immediate cause of death as 
brain cancer.  The competent evidence of record reflects that 
he had a metastatic malignant melanoma that was found after 
March 2001 surgery and metastasized to the brain later that 
year.  

4.  There is no evidence of metastatic malignant melanoma 
during service or within one year after discharge from 
service and there is no competent medical evidence of record 
suggesting a relationship between metastatic malignant 
melanoma and his active military service.

5.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death. 

6.  The veteran was honorably discharged from active duty. He 
did not die as a result of a service-connected disability and 
was not entitled to a permanent and total disability rating 
at the time of his death.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).

2.  The appellant's eligibility for Dependents' Educational 
Assistance is not established.  38 U.S.C.A. § 3500 et seq. 
(West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in January 2004, the RO advised the appellant 
that VA would make reasonable efforts to help her get the 
evidence necessary to substantiate her claims, but that she 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The April 2002 rating decision, the December 2002 statement 
of the case (SOC), the October 2003 supplemental statement of 
the case (SSOC), and the June 2004 SSOC collectively notified 
the appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claims.  The October 2003 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the appellant of her and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran's service medical records, treatment records from 
the VA medical facility in Birmingham, private medical 
evidence from Dr. Fitzgerald and Dr. Christian, and a death 
certificate are associated with the claims folder.  During 
his lifetime, the veteran was afforded an examination for VA 
purposes in January 2001.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Analysis

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2004).

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).

Service connection will be presumed for malignant melanoma if 
it is manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The veteran died in January 2002 at his private residence.  
The certificate of death lists the immediate cause of death 
as brain cancer.

At the time of his death, the veteran was service-connected 
for history of incomplete, nondisplaced fracture of the left 
proximal tibia (10 percent), and for degenerative joint 
disease of the lumbosacral spine (10 percent), both effective 
from June 2000.

The death certificate shows that the veteran died from brain 
cancer.  According to a November 2001 statement from Dr. 
Fitzgerald, the veteran developed metastatic brain disease in 
August 2001, approximately five months after being diagnosed 
with malignant melanoma.  The appellant attributes the 
veteran's malignant melanoma to Agent Orange exposure in 
Vietnam, and believes that service connection for the cause 
of the veteran's death should be presumed since the malignant 
melanoma metastasized to the brain, ultimately causing the 
veteran's death.  

The appellant does not contend, and the evidence does not 
establish, that the veteran had malignant melanoma in 
service, or that malignant melanoma was present to a 
compensable degree within one year after service.  The 
veteran was first diagnosed with malignant melanoma following 
a March 2001 surgery, over three decades following his 
discharge from active military service.  Moreover, no medical 
opinion of record attributes malignant melanoma to service.  

The Board also finds that the veteran's service-connected 
fracture of the left proximal tibia and degenerative joint 
disease of the lumbosacral spine did not contribute 
substantially or materially to the cause of the veteran's 
death.  The medical evidence of record also fails to 
establish a nexus between the veteran's cause of death and 
his service-connected disabilities.  

A presumption of service connection based on Agent Orange 
exposure is available for those veterans who served in 
Vietnam during the Vietnam era provided that they are also 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  In this case, the fact that the veteran 
had service in Vietnam is undisputed; he was service-
connected for a fracture to his left tibia, an injury that he 
sustained while serving in Vietnam.  However, the evidence 
does not show that the veteran was ever diagnosed with a 
disease listed in 38 C.F.R. § 3.309(e).  Malignant melanoma 
is not a disability recognized by the Secretary as warranting 
a presumption of service connection.  38 C.F.R. § 3.309(e).  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for malignant melanoma.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of malignant 
melanoma.  See Notice, 64 Fed. Reg. 59232 (1999).

As such, the Board finds that the appellant's claim for 
presumptive service connection for the cause of the veteran's 
death based on Agent Orange exposure is not warranted.  

While the appellant believes that the veteran's death was 
ultimately caused by Agent Orange exposure in service, the 
question of whether exposure many years earlier caused death 
is medical in nature and requires evidence from a physician 
or other competent medical source.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board notes that her opinion as to 
medical matters, no matter how sincere, is without probative 
value because she, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Id.

In summary, the Board concludes that there is no basis to 
establish a link between the veteran's fatal brain cancer and 
military service, to include any Agent Orange exposure 
therein.  Thus, service connection for the cause of the 
veteran's death is not warranted.

Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2004).  

In this case, the veteran was honorably discharged from 
active duty.  However, he did not have a permanent and total 
service-connected disability at the time of his death, and as 
decided above, the cause of the veteran's death was not 
service connected.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claims of 
entitlement to service connection for the cause of the 
veteran's death and eligibility for dependent's educational 
assistance, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is not established.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



